Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 4: Fig.6a & Subspecies 3: Fig.12 in the reply filed on February 1, 2021 is acknowledged. Claims 21-40 are currently pending examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auger (US 2011/0088287) in view of Sneeringer (US 4,315,374).
Regarding Claim 21, Auger discloses a sole structure (100) for an article of footwear, the sole structure comprising: a baseplate (200) including a bottom surface and a peripheral edge extending continuously along one of a medial side and a lateral side of the baseplate (as seen in Fig.1), the peripheral edge diverting inwardly toward a center of the baseplate to define a gap (212) extending between a first protrusion (221) and a second protrusion (222); a first ground-engaging member (232,242) extending at least partially onto one of the first protrusion and the second protrusion and including a distal end (of 242) defining a ground-contacting surface (as seen in Fig.2 & 10); a first support member extending from a first side surface of the first ground-engaging member along a first longitudinal axis (See annotated Figure below; i.e. the longitudinal axis is the length of the support member); and a second support member extending from a second side surface of the first ground-engaging member along a second longitudinal axis (See annotated Figure below; i.e. the longitudinal axis is the length of the support member). Auger does not disclose that the first longitudinal axis and the second longitudinal axis are substantially parallel to the peripheral edge, the second support member being disposed on an opposite side of the first ground-engaging member than the first support member.  However, Sneeringer teaches a shoe sole 

    PNG
    media_image1.png
    398
    465
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    291
    527
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the location of the first and second support members of Auger to be substantially parallel to the peripheral edge and disposed on an opposite sides of the ground engaging member, as taught by Sneeringer, in order to provide the desired traction to the user when the shoe is in use, such that the user does not slip in an unwanted manner on a ground surface. Further, it would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the first and second support members of Auger to be substantially parallel to the peripheral edge and disposed on an opposite sides of the ground engaging member, since applicant has not disclosed that this solves any stated problem or is anything more than one of numerous shapes or configurations a person of ordinary skill in the art would find obvious for the purpose of providing traction during use of the footwear. In re Dailey and Eilers, 149 USPQ 47 (1966). 





Regarding Claim 23, Auger discloses a sole structure of Claim 22, wherein the third longitudinal axis (i.e. the longitudinal axis is the length of the support member) is substantially perpendicular to the first longitudinal axis and the second longitudinal axis (See annotated Figure of Auger above).  

Regarding Claim 24, Auger discloses a sole structure of Claim 22, wherein the third support member extends from the first ground-engaging member in a direction toward the center of the baseplate (See annotated Figure of Auger above).  

Regarding Claim 25, Auger discloses a sole structure of Claim 21, wherein the baseplate includes a forefoot region (10), a heel region (14), and a midfoot region (12) disposed between the forefoot region and the heel region (as seen in Fig.2).  

Regarding Claim 26, Auger discloses a sole structure of Claim 25, wherein the one of the first protrusion and the second protrusion (222) is disposed closer to the heel 

Regarding Claim 27, Auger discloses a sole structure of Claim 21, wherein one of the first longitudinal axis (of the first support member) and the second longitudinal axis extends toward the gap (212)(as seen in the annotated Figure of Auger above).  

Regarding Claim 28, Auger discloses a sole structure of Claim 27, wherein the one of the first longitudinal axis (of the first support member) and the second longitudinal axis extends substantially perpendicular to the peripheral edge at the gap (212)(as seen in the annotated Figure of Auger above).  

Regarding Claim 29, Auger discloses a sole structure of Claim 21, wherein the first ground-engaging member (232,242) is elongate (as seen in Fig.5 & 10, the ground engaging member is elongate from the base to the top surface).  

Regarding Claim 30, Auger discloses an article of footwear (900) incorporating the sole structure of Claim 21 (para.69 & Fig.10).  

Regarding Claims 31 and 32, Auger discloses a sole structure (100) for an article of footwear, the sole structure comprising: a baseplate (200) including a bottom surface and a peripheral edge extending continuously along one of a medial side and a lateral side of the baseplate (as seen in Fig.1), the peripheral edge diverting inwardly toward a 
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the location of the first and second support members of Auger to be substantially parallel to the peripheral edge and disposed on an opposite sides of the ground engaging member, as taught by Sneeringer, in order to provide the desired traction to the user when the shoe is in use, such that the user does not slip in an unwanted manner on a ground surface. Further, it would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the first and second support members of Auger to be substantially parallel to the peripheral edge and disposed on an opposite sides of the ground engaging member, since applicant has not disclosed that this solves any stated problem or is anything more than one of numerous shapes or configurations a person of ordinary skill in the art would find obvious for the purpose of providing traction during use of the footwear. In re Dailey and Eilers, 149 USPQ 47 (1966). 

Regarding Claim 33, Auger discloses a sole structure of Claim 31, wherein the third longitudinal axis (i.e. the longitudinal axis is the length of the support member) is substantially perpendicular to the first longitudinal axis and the second longitudinal axis (See annotated Figure of Auger above).  



Regarding Claim 35, Auger discloses a sole structure of Claim 31, wherein the baseplate includes a forefoot region (10), a heel region (14), and a midfoot region (12) disposed between the forefoot region and the heel region (as seen in Fig.2).  

Regarding Claim 36, Auger discloses a sole structure of Claim 35, wherein the one of the first protrusion and the second protrusion (222) is disposed closer to the heel region than the other of the first protrusion (221) and the second protrusion (as seen in Fig.2).  

Regarding Claim 37, Auger discloses a sole structure of Claim 31, wherein one of the first longitudinal axis (of the first support member) and the second longitudinal axis extends toward the gap (212)(as seen in the annotated Figure of Auger above).  

Regarding Claim 38, Auger discloses a sole structure of Claim 37, wherein the one of the first longitudinal axis (of the first support member) and the second longitudinal axis extends substantially perpendicular to the peripheral edge at the gap (212)(as seen in the annotated Figure of Auger above).  



Regarding Claim 40, Auger discloses an article of footwear (900) incorporating the sole structure of Claim 31 (para.69 & Fig.10).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MEGAN E LYNCH/Primary Examiner, Art Unit 3732